Citation Nr: 1326189	
Decision Date: 08/16/13    Archive Date: 08/26/13

DOCKET NO.  09-27 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had recognized service with the Philippine Commonwealth Army from January 1941 to March 1946.  The Veteran died in September 1973.  The Appellant is the surviving spouse of the Veteran.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a June 2008 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Republic of the Philippines.  

In October 2011, the Board remanded these claims for additional development.  That development having been completed, the claims are now partially ready for appellate review.

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Entitlement to service connection for the cause of the Veteran's death was denied by the RO in May 1974; the Appellant was notified in writing of the decision, but she did not complete an appeal for this issue within the applicable time limit. 

2.  Evidence pertaining to the Veteran's cause of death received since the May 1974 RO decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The May 1974 RO decision that denied entitlement to service connection for the cause of the Veteran's death is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012). 

2.  Evidence received since the May 1974 RO decision is new and material and the Appellant's claim for service connection for the cause of the Veteran's death is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is granting in full the benefit sought on appeal.  Consequently, the Board finds that any lack of notice and/or development, which may have existed under the VCAA, cannot be considered prejudicial to the Appellant, and remand for such notice and/or development would be an unnecessary use of VA time and resources.


II.  Whether New and Material Evidence Has Been Received to Reopen a Claim for Entitlement to Service Connection for the Cause of the Veteran's Death

The Appellant seeks to reopen her claim for entitlement to service connection for the cause of the Veteran's death.

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994). 

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The United States Court of Appeals for Veterans Claims (Court) has emphasized that the final sentence of 38 C.F.R. § 3.156(a), especially the phrase "raise[s] a reasonable possibility of substantiating the claim," does not create a third element or separate determination in the reopening process, but is a component of the question of what is new and material evidence.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen). 

Shade further holds that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather, the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id., see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

The Court has elaborated on what constitutes "new and material evidence."  New evidence is not that which is cumulative of other evidence already present in the record.  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans, 9 Vet. App. at 273.  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The record, with respect to this claim, reflects that it was last denied in an RO decision of May 1974.  The Appellant did not complete a timely appeal and subsequently, the May 1974 decision became final.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  As such, the Appellant's claim for service connection for the Veteran's cause of death may only be reopened if new and material evidence is submitted. 

The May 1974 RO decision denied the claim on the basis that there was no evidence of record indicating the Veteran's death was due to a service-connected disability.  Therefore, new and material evidence would need to consist of evidence that a service-connected disability was a principal or contributory cause of death. 

Evidence received since the May 1974 decision consists of numerous records and documents.  Among other things, the Appellant has asserted that the Veteran's amputated left leg caused physical stress on the Veteran, leading to a decline in the Veteran's health and ultimately death.  See December 2011 statement.  The Board notes that the Veteran was service connected for a left leg amputation, rated as 40 percent disabling, at the time of his death.  See February 1949 rating decision.

The additional evidence is neither cumulative nor redundant, and it is material since the evidence raises the possibility of substantiating the claim of service connection for the cause of the Veteran's death.  See 38 C.F.R. § 3.156(a).  The Board determines that the claim is reopened.


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection the cause of the Veteran's death, to this extent, the appeal is granted.




	(CONTINUED ON NEXT PAGE)


REMAND

The claim of entitlement to service connection for the cause of the Veteran's death has been reopened.  In light of the evidence presented, additional clinical information is necessary.  VA has a duty to assist a claimant in obtaining evidence; such assistance includes assisting the Appellant in the procurement of pertinent records and providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  

The Veteran's cause of death is listed as pneumonia and typhoid suspect.  See April 2008 letter.  The Appellant asserts that the Veteran's left leg amputation caused physical stress to the Veteran, leading to a weakness of resistance to diseases, specifically pneumonia and typhoid, which caused the Veteran's death.  See December 2011 statement.

In order to be a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially to cause death; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that the service-connected disorder casually shared in producing death, but rather it must be shown that there was a causal connection between the service-connected disability and the Veteran's death.  See 38 C.F.R. § 3.312.  The debilitating effects of a service-connected disability must have made the Veteran materially less capable of resisting the fatal disease or must have had a material influence in accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).

The Board notes that, to date, no medical opinion has been obtained regarding whether the Veteran's service-connected left leg amputation was a contributory cause of death.  The Board finds a Remand is necessary to obtain a medical opinion regarding the nature and etiology of the Veteran's death.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Arrange for the Veteran's claims folder to be reviewed by an appropriate VA examiner.  After review, the examiner must opine as to whether it is at least as likely as not (i.e., probability of 50 percent), more likely than not (i.e. probability of more than 50 percent) or less likely than not (i.e. probability of less than 50 percent) that the Veteran's injury during service and resulting service-connected left leg amputation caused the death of the Veteran or contributed substantially or materially, combined, aided or lent assistance to cause the death of the Veteran, which is listed as pneumonia and typhoid, suspect.  

The rationale for any opinion expressed should be provided in a legible report.

2.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Appellant's claim should be readjudicated.  

If the claim remains denied, the Appellant should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


